DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 07/01/2022 is acknowledged.

Information Disclosure Statement
	No IDS has been filed with the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam (2009/0095221).
	Tam teaches a showerhead assembly with a gas outlet, comprising, see particularly Fig. 2A and related text:
- a male board (210) with a top surface 145 and bottom surface, the bottom has an injecting terminal that extends downward – see 240 which supplies gas 155, and
- a main board (233) with a top and bottom surface, the top has a recess – as understood wherein terminal 240 extends thereinto, the recess further couples to the gas outlet (see large arrow 152) to guide a second flowing gas from the top of the main board (see arrow 154), the recess configured to receive the first gas and second gas and mix – as indicated by mixed arrows 154/155 – and released.
	Regarding claims 2 and 9, the male board has a flow channel as claimed, wherein the passage for gas 155 is set.
	Regarding claims 3, 5 and 10, the first segment leading to the outlet (claim 5) (lower portion) has a diameter larger than that of the second segment (upper) – both segments are “defined” at the injecting terminal noted above.
Regarding claims 4 and 11, the respective top and bottom surfaces define the channel and recess as depicted.
	Regarding claim 6, the wall and injecting terminal define a gap as depicted, with the gases respectively guided therein.
	Regarding claim 7, as per Fig. 1B, there are multiple gas outlets and a gas outlet is located at the center, see 155.
	Regarding claim 8, all elements of the claim are met as per above including the male and main boards, injecting terminal and first and second gas flow paths.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR2009/071729, Eng machine translation).
	Kim teaches a showerhead assembly having a gas outlet, comprising:
- a male board having top and bottom surfaces, the bottom surface including an injecting terminal extending therefrom, see Fig. 3, with 15 comprising the male board and any of 16 comprising the injecting terminal that extends from the bottom, and
- a main board with top and bottom, see 25+30, the top having a recess that couples the gas outlet to guide a second gas flowing from the top surface – see the second gas port 26 and mixes with the first gas from the male board as per the mixing part 35.
	Regarding claim 2, the top surface has a flow channel such as wherein arrow 80 indicates the flow of the gas into the channel through the injecting terminal.
	Regarding claim 7, as per the figures, there is a gas outlet in the center.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
	Regarding claims 3 and 10, the flow channel of Kim has different segments, but not the size as claimed, however, as per MPEP 2144.04 IV. A. a change of size is prima facia obvious without a showing of criticality, therefore, to make the second segment larger would be a matter of the construction of the entirety of the gas paths and an obvious modification of the structure.
	Regarding claims 4 and 11, the top of the main board forms the channel as does the bottom of the male board, but, while the recess of Kim is not part of the channel, such a modification would be a change of the shape of the structure. As per MPEP 2144.04 IV. B., a change of shape of a part is prima facia obvious without a showing of criticality.  In this case, it would be a slight change in the configuration to run the channel 26 to be conjoined with the channel that houses the port for flow 80.
	Regarding claim 5, again, the relative dimensions of the channels is a matter of selection of size as per claim 3.
	Regarding claim 6, similarly to claim 4, the claim differs from the apparatus of Kim in that the channel 26 is not abutted to the pathway for 80 – but, as per claim 4, the modification of a shape of the apparatus would have been obvious without a showing of criticality.  Kim teaches that the two flow paths are side by side but do not contact as claimed, but it would have been a slight modification to create the path 26 to be adjoined to that of 80.
	Regarding claim 8, all elements of the claim are met as per claim 1 above, except that the injecting terminal does not form a wall defining the recess – however, such a modification would be a slight change of shape (see above MPEP citation to change of shape) wherein there is a pathway and wall next to the injecting terminal wall already as depicted.
	Regarding claim 9, the top surface has a flow channel such as where the figure indicates the flow of the gas into the channel through the injecting terminal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715